  Case 1:19-cv-17544-RMB-JS Document 8 Filed 12/06/19 Page 1 of 3 PageID: 125



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE



 WILLIAM BARKSDALE, JR., et
 al.,
                                            Civil No. 19-17544 (RMB/JS)
                   Plaintiffs,

       v.
                                                     ORDER
 BANK OF AMERICA, N.A., et al.,

                   Defendants.




     On November 7, 2019, this Court issued an Order to Show Cause

directing

     Attorney Thomas [to] SHOW CAUSE by written submission
     filed on the docket why this Court should not dismiss
     without prejudice some, or all, of the 18 various claims
     asserted against the 12 Defendants named in the 80-page
     Complaint for failure to comply with the Federal Rules
     of Civil Procedure, specifically including, but not
     necessarily limited to Fed. R. Civ. P. 8(a)(1)-(2)
     (requiring “short and plain statement[s]” in pleadings);
     Fed. R. Civ. P. 8(d)(1) (“Each allegation must be simple,
     concise, and direct.”); Fed. R. Civ. P. 9(b) (“a party
     must   state   with   particularity   the   circumstances
     constituting fraud”); and Fed. R. Civ. P. 11(b)
     (requiring reasonable pre-suit investigation of the
     facts and evaluation of the legal viability of claims).

[Docket Entry #4]

     On November 20, 2019, Attorney Thomas filed a response to the

Court’s Order.    The response: (a) failed to address the issue the

Court directed Attorney Thomas to address, and (b) requested an

extension of time to serve the summons and complaint in this case.

                                        1
  Case 1:19-cv-17544-RMB-JS Document 8 Filed 12/06/19 Page 2 of 3 PageID: 126


The Court (a) directed that Plaintiff respond to the Order to Show

Cause, and (b) denied the request.

     Attorney Thomas’ second attempt to comply with the Court’s

Order to Show Cause is presently before the Court.          Unfortunately,

Attorney Thomas still has not addressed the issue the Court

directed him to address.      Attorney Thomas explains and elaborates

on the merits of the claims asserted in the prolix Complaint.            The

Court, however, has directed Attorney Thomas to address the form of

the pleading insofar as it presently is not “short and plain,” Fed.

R. Civ. P. 8(a)(1)-(2), nor is it “simple, concise, and direct.”

Fed. R. Civ. P. 8(d)(1).      Moreover, while allegations of fraud must

be pled with particularity, Fed. R. Civ. P. 9(b), the particularity

requirement is not an invitation to include “redundant, immaterial,

[or] impertinent . . . matter[s].”          Fed. R. Civ. P. 12(f)(1)

(allowing the Court to sua sponte strike such matters).           In short,

the Court has not asked Attorney Thomas to address why the claims

have merit, the Court has asked Attorney Thomas to justify the form

in which the claims are asserted.

     Moreover, in light of Attorney Thomas’ past behavior in this

District 1, the Court has directed Attorney Thomas to carefully

consider whether-- consistent with his Fed. R. Civ. P. 11

obligations-- each of the 18 claims asserted against each of the 12

Defendants in the 80-page Complaint were reasonably investigated as



     1  This Court’s Order to Show Cause sets forth this background
information. [See Docket Entry # 4]
                                        2
  Case 1:19-cv-17544-RMB-JS Document 8 Filed 12/06/19 Page 3 of 3 PageID: 127


to both their legal and factual viability before the Complaint in

this case was filed.     The Court has no indication that he has done

so.

      Lastly, any request to extend the time for service shall be

raised by motion pursuant to Fed. R. Civ. P. 4(m).          Accordingly,

      IT IS HEREBY, on this     6th   day of December 2019,

      ORDERED that:

      (1)   Plaintiff’s informal request to extend the time for

service is DENIED; and

      (2)   Within 10 days of the date of this Order, Attorney Thomas

shall respond to the Court’s Order to Show Cause; and

      (3)   Failure to timely respond to this Order will likely

result in the dismissal of this case and / or the imposition of

appropriate sanctions.



                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                        3
